Exhibit 10.1

























MEMBERSHIP INTERESTS SALE AGREEMENT




(JERSEY WALK PHASE I, LLC)




DATED AS OF January 30th, 2019




JERSEY WALK PHASE I, LLC a New Jersey Limited Liability

Company and




CMT Developers, LLC a ___________________Company


















































--------------------------------------------------------------------------------

TABLE OF CONTENTS




 

 

Page

I.

THE SALE

2

 



Section 1.01

Sale of the Subject Property

2

 



Section 1.02

Consideration by the BUYER

3

 



Section 1.03

Charter Documents

3

 



Section 1.04

Directors and Officers

3

 



Section 1.05

Release of Claims

3

 

 

 

II.

CONDITIONS PRECEDENT

4

 



Section 2.01

Conditions Precedent

4

 



Section 2.02

Conditions in Favor of the BUYER

4

 



Section 2.03

Conditions in Favor of the Sellers

4

 

 

 

III.

CLOSING

4

 



Section 3.01

Closing

4

 



Section 3.02

Closing Deliveries

4

 

 

 

IV.

REPRESENTATIONS AND WARRANTIES

4

 



Section 4.01

Representations and Warranties of the Seller Parties

4

 



Section 4.02

Representations and Warranties of the BUYER

7

 

 

 

V.

COVENANTS

10

 



Section 5.01

Covenants of Seller Parties

10

 



Section 5.02

Covenants of BUYER

11

 



Section 5.03

Indemnity and Escrow

12

 



Section 5.04

Standstill

14

 



Section 5.05

Waiver of Attorney Client Privilege

14

 

 

 

VI.

CONDITIONS; ABANDONMENT AND TERMINATION

14

 



Section 6.01

Rights of the BUYER

14

 



Section 6.02

Rights of the Seller Parties

14

 



Section 6.03

Effect of Abandonment

14

 

 

 

VII.

MISCELLANEOUS

15

 



Section 7.01

Further Actions

15

 



Section 7.02

Notices

15

 



Section 7.03

Availability of Equitable Remedies

15

 



Section 7.04

Modification

15

 



Section 7.05

Waiver

15

 



Section 7.06

Binding Effect

15

 



Section 7.07

No Third-Party Beneficiaries

15

 



Section 7.08

Headings

15

 



Section 7.09

Governing Law

15

 



Section 7.10

WAIVER OF JURY TRIAL

16

 



Section 7.11

Execution

16

 



Section 7.12

Severability

16

 



Section 7.13

Certain Defined Terms

16




Annex A

Defined Terms

Exhibit I

Subject Property Debt




















--------------------------------------------------------------------------------




SALE AGREEMENT, dated as of January 25, 2019 (the “Agreement”), by and among the
following Persons:




1.

CMT Developers, LLC, a New Jersey Limited Liability Company located at 1950
Rutgers University Blvd. Lakewood, NJ 08701, (the “Seller”);




2.

JERSEY WALK PHASE I, LLC, a New Jersey Limited Liability Company and 100% owned
by Alpha Investment Inc located at 344 Grove Street , #2 #4072 Jersey City, NJ
07302 and who’s mailing address is 150 SE 2nd Ave, PH4, Miami, FL 33131 (the
“Buyer”), and




WHEREAS, the BUYER desires to acquire the direct or indirect interests in
certain membership units, real property and related assets and interests,
including the Subject Property described below;




WHEREAS, the BUYER is a publicly traded company with an effective Form S-1 under
the Securities Act of 1933, as amended (the “Securities Act”), with the
Securities and Exchange Commission (the “SEC”) with lists its shares on the OTC
Markets so that its shares of common stock, par value $0.001 (“Common Stock”),
are eligible for listing and listed and traded on such market or effect another
transaction so that its shares of Common Stock (or shares received in connection
with a merger) are so listed;




Subject Property




WHEREAS the rights, benefits and interests of the Seller relative to the real
property and related assets and interests (collectively, the “Subject Property”)
to be transferred by the Sellers pursuant to the Agreement consists of the
following:




1.  The membership interests in Special Purpose Vehicle Entities described as
Seller generally consisting of fee ownership in properties described as the
parcel(s) of land commonly known as 900 Lafayette St., Elizabeth City, NJ 07201
(the “NJ Property” all buildings, structures, fixtures, parking areas, and other
improvements located on the Land (collectively, the “Improvements”) (the Land
and Improvements collectively, the “Underlying Property”);




In addition, the Subject Property is subject to certain other loans, advances or
payment obligations (collectively, the “Subject Property Debt”) as summarized in
Exhibit I to this Agreement; 34




Consideration to by paid by BUYER




WHEREAS, the consideration for the purchase of the Sold Entity and the interests
of the Sold Entity in the Subject Property is cash and the number and classes of
shares described in Section 1.02(b) (the “Transaction Shares”);




Ownership of the Sold Entity and its Subsidiaries




WHEREAS, the Sold Entity is currently owned, directly by CMT Developers, LLC.




Capitalized Terms




WHEREAS, certain capitalized terms that are used in this Agreement shall have
the respective meanings ascribed to them as set forth in Annex A attached
hereto.






I.

THE SALE




Section 1.01

Sold Entity and its Interests in Subject Property.




(a)

Sold Interests. On the Closing Date, each Seller shall sell, convey, transfer
and assign (the “Sale”) all rights in, to and under the Sold Entity, including
without limitation, all rights in, to and under the limited liability company
interests (collectively, the “Sold Interests”) in the Sold entity, owned or held
or permitted to acquire by such Seller, in each case, to ALPHA, in exchange for
the Transaction Shares to be issued to such Seller.








2




--------------------------------------------------------------------------------



(b)

Liens.




(i)

Subject to the provisions of Section 1.01(b)(ii), the sale, conveyance, transfer
and assignment of the Sold Interests shall be free and clear of all pledges,
claims, liens, liabilities, charges, preferences, priorities, restrictions,
encumbrances and security interests, in each case, of any kind or nature
whatsoever (collectively, “Liens”);




(ii)

The Sold Interests are currently subject to the Liens listed on Schedule 1.01(b)
(the “Subject Liens”). The Sold Interests will be purchased at the Closing
subject to the Subject Liens.




Section 1.02

Consideration by the BUYER.




(a)

Stock Consideration. The aggregate consideration or purchase price payable by
ALPHA for the contributions or other conveyance, transfer and assignments of the
Sold Interests is an amount the parties agree is equal to $45,000,000 and are
not subject to adjustments including the adjustments set below in this agreement
(the “Purchase Price”). Such consideration shall be paid by the BUYER issuing
and delivering the Transaction Shares, which shall be shares of its free trading
Common Stock (“Common Stock”) to the Sellers or their designee as directed by a
payment direction letter delivered by the applicable Seller to the BUYER, which
consideration shall be subject to reduction as contemplated by this Agreement.




(b)

Computation of the Number of Transaction Shares.   For the purposes of this
Agreement, the Transaction Shares shall be the following:




(i)

The following shares of capital stock of the BUYER, subject to adjustment as
provided in this agreement:




(A)

3,000,000 shares of Alpha Investment Inc common stock.




(ii)

With respect to any reduction of the number of the Transaction Shares the deemed
value of the Transaction Shares shall be as follows:




(1)

The shares of Common Stock will have a deemed fixed value of $15.00 per share.




Section 1.03

Escrow of 3,000,000 Shares. At closing the Seller hereby agrees to deposit the
shares with the Sellers designated escrow agent that will coordinate the
disposition of the Sellers shares at a price of no less than $15.00 per share.




Section 1.04

Directors and Officers. The directors and officers of the BUYER and its
subsidiaries as of the Closing Date shall be such individuals as designated by
the BUYER.




Section 1.05

Release of Claims. Each Seller, for itself and on behalf of each of its
Affiliates, hereby releases and discharges the Sold Entity and each Sold Entity
Subsidiary from and against each claim that such Seller or any of its Affiliates
has against the Sold Entity or any Sold Entity Subsidiary, including all
payables by the Sold Entity or any Sold Entity Subsidiary and each claim any
Seller or any of their Affiliates that have been made.




Section 1.06

Managing Member. The Buyers Operating Agreement shall state that one
representative from the Selling group shall be a Managing member of the Buyers
LLC acquiring the asset and shall have the sole discretion over the disposition
of the asset for a sale price of no less than the $45,000,000. Upon completion
of the Subject Property Phase I, that managing member’s sole discretion over the
disposition shall revert back to the Buyer.




Section 1.07

Buyer Responsible For Mortgage Payments. Buyer shall assume responsibility for
and make all mortgage payments due current First Lien lender, TBG Funding, LLC
until said lender is paid in full.




Section 1.08

First Lien Holder. All first monies in shall go towards paying off the current
first lien holder, TBG Funding, LLC in full for the amount financed by TBG
Funding, LLC totaling approximately $15,500,000 (the “First Loan”).





3




--------------------------------------------------------------------------------




II.

CONDITIONS PRECEDENT




Section 2.01

Conditions Precedent. The respective obligations of each party to effect the
transactions described in ARTICLE I and the other transactions contemplated by
this Agreement shall be subject to the satisfaction at or prior to the Closing
Date of the following conditions, any or all of which may be waived, in whole or
in part by the mutual consent of Sellers and the BUYER:




(a)

Consents.   The parties have received all consents necessary to effectuate the
transactions contemplated by this Agreement including, without limitation, the
following:




(i)

The consent of each of Sellers to take such actions to consummate the
transactions contemplated by Article I and the other transactions contemplated
by this Agreement, including any consents required by the members or
shareholders in any such Person; and




(ii)

The consent of the BUYER for it, to take such actions to consummate the
transactions contemplated by Article I and the other transactions contemplated
by this Agreement.




Section 2.02

INTENTIONALLY OMITTED




Section 2.03

INTENTIONALLY OMITTED




III.

CLOSING




Section 3.01

Closing. The closing of the Sale and the other transactions described in Section
1.01 and the issuance of the Transaction Shares effective on the Closing Date
described in Section 1.02 (the “Closing”) shall take place as promptly as
practicable on or after the date of this Agreement unless this Agreement has
been theretofore terminated pursuant to its terms or unless another time or date
is agreed to in writing by the parties hereto (the date and time of the Closing
being referred to in this Agreement as the “Closing Date”). The Closing shall be
a digital closing and all signatures may be executed electronically and, when
executed and delivered via electronic means, will constitute valid and legally
binding obligations of BUYER and SELLER and enforceable in accordance with their
terms unless another place is agreed to in writing by the parties hereto. For
the avoidance of doubt, there is no obligation that any representative of any
Seller or BUYER be physically present at the Closing and, rather, such parties,
through their authorized representatives, may participate in the Closing
remotely.




Section 3.02

Closing Deliveries. As soon as practicable on the Closing Date, the parties
hereto shall cause the transactions described in Article I to be consummated by
the following:




(a)

Deliveries by the Seller Parties. The Seller Parties shall deliver to BUYER the
following:




(i)

An assignment of the Sold Interests in form acceptable to the BUYER, which shall
constitute 100% of the equity interests in the Sold Entity;




(A)

All general and subsidiary ledgers and other financial books of account; all
financial statements, all vender lists and accounts payables, all material
contracts relating to the Subject Property.




(B)

All architectural and development plans, including the CAD files; and




(b)

Deliveries by the BUYER. The BUYER shall deliver the Transaction Shares to the
Seller Parties




IV.

REPRESENTATIONS AND WARRANTIES




Section 4.01   Representations and Warranties of the Seller Parties. Except as
set forth in the disclosure letter, dated the date hereof and delivered to the
BUYER in connection with the execution and delivery of this Agreement (the
“Seller Disclosure Letter”), each Seller Party represents and warrants to the
BUYER, jointly and severally, as follows:





4




--------------------------------------------------------------------------------




(a)

Organization, Standing and Power.   Each Seller Party is a corporation or
limited partnership or limited liability company duly formed, validly existing
and in good standing under the laws of the State of its incorporation or
formation, and has all of the requisite power, corporate or other, authority and
all necessary government approvals or licenses to own, lease, operate its
properties and to carry on its business as now being conducted. Each Seller
Party is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the nature of the business it is conducting, or the
ownership, operation or leasing of its properties or the management of
properties for others makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed or
in good standing would not, individually or in the aggregate, constitute a
Seller Material Adverse Effect. Each jurisdiction in which a Seller Party is
qualified or licensed to do business under which it conducts business in any
jurisdiction is identified in Section 4.01(a) of the Seller Disclosure Letter.
Seller has heretofore made available to Seller complete and correct copies of
the articles of incorporation, certificate of limited partnership or certificate
of formation of each of the Seller Parties, each, as amended to the date of this
Agreement (each, a “Seller Charter”), and bylaws or limited partnership
agreement or limited liability company of each Seller Party, each, as amended
through the date hereof (each, a “Seller Bylaws”). The Seller Charter and the
Seller Bylaws of each Seller Party is in full force and effect on the date of
this Agreement and a true and complete copy of each Seller Charter and Seller
Bylaws is attached as an exhibit to Section 4.01(a) of the Seller Disclosure
Letter.




(b)

Ownership of the Seller Parties.




(i)

Intentionally Omitted




(ii)

Intentionally Omitted




(iii)

Intentionally Omitted




(iv)

The Sold Entity owns 100% of the equity interests in CMT Developers, LLC.




(v)

All outstanding equity interests in the Sold Entity and each Sold Entity
Subsidiary have been duly authorized and are validly issued, fully paid and
nonassessable.




(vi)

There are no subscriptions, options, warrants, conversion rights, stock
appreciation rights, “phantom” stock, stock units, calls, claims, rights of
first refusal, rights of first offer, rights (including preemptive rights or
purchase options), commitments, assignment of any profits, cash flows or any
similar arrangements or agreements or any agreement or commitment to issue or
grant any of the foregoing (each, a “Convertible Security”) in any of the Sold
Entity or any Sold Entity Subsidiary.




(c)

Authority; No Violations; Consents and Approval.




(i)

The Members and the Managers of Sellers have approved and declared advisable the
sale, disposition, transfer and assignment of the Subject Property and the other
transactions contemplated by this Agreement.




(ii)

Each Seller Party has all requisite corporate or partnership power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby.




(iii)

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate, or other organizational action on the part of each Seller Party. This
Agreement has been duly executed and delivered by each Seller Party, and
assuming due execution and delivery by each of the BUYER constitutes legal,
valid and binding obligations of each Seller Party, enforceable against each
Seller Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium  and  other  laws
 of  general  applicability relating to or affecting  creditors’  rights  and
 by  general  principles  of  equity  (regardless  of  whether  such
enforceability is considered in a proceeding in equity or at law).




(iv)

The execution and delivery of this Agreement by each Seller Party does not, and
the consummation of the transactions contemplated hereby, and compliance with
the provisions hereof, will not, conflict with, or result in any violation of,
or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any material
obligation under, require the consent or approval of any third party under, any
provision of:








5




--------------------------------------------------------------------------------



(A)

the Seller Charter or the Seller Bylaws or any provision of the comparable
charter or organizational documents of any of the Seller Parties,




(B)




(C)

any federal, state or local or foreign statute, law, regulation, permit,
license, approval, authorization, rule, ordinance or code of any United States
federal, state or local or any foreign government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body (each, a “Governmental Entity”), including any
judicial or administrative interpretation thereof (“Law”) or any award,
judgment, injunction, consent, ruling, decree or order (whether temporary,
preliminary or permanent) issued, adopted, granted, awarded or entered by any
Governmental Entity or private arbitrator of competent jurisdiction (“Order”)
applicable to or binding upon any Seller Party, or any of their respective
properties or assets.




(v)

No consent, approval, Order or authorization of, or registration, declaration or
filing with, notice to or permit from, any Governmental Entity or other Person,
is required by or on behalf of any Seller Party in connection with the execution
and delivery of this Agreement by each Seller Party or the consummation by each
Seller Party of the transactions contemplated hereby, except for:




(A)

Such consents and approvals required to be obtained under the Seller Charter or
Seller Bylaws, all of which are listed on Section 4.01(c)(v)(A) of the Seller
Disclosure Letter, each of which has been duly obtained and is in full force and
effect without any reservations or limitations on the Closing Date




(B)

such filings as may be required in connection with state or local transfer
Taxes; and




(C)

any such other consent, approval, Order, authorization, registration,
declaration, filing or permit that the failure to obtain or make, individually
or in the aggregate, would not constitute a Seller Material Adverse Effect.




(d)

Property Documentation.




(e)




(h)




(i)

Taxes. Except as disclosed in Section 4.01(i) of the Seller Disclosure Letter:




(i)

The Sold Entity and the Sold Entity Subsidiaries are not a party to (A) any Tax
allocation or sharing agreement or (B) any tax protection agreement.




(ii)

The Sold Entity and the Sold Entity Subsidiaries do not have any liability for
Taxes of any Person under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor.




(iii)

No Seller Party or the Sold Entity and the Sold Entity Subsidiaries has
participated in a “listed transaction” within the meaning of Treasury Regulation
Section 1.6011- 2904(b)(2).




(iv)

The Sold Entity and the Sold Entity Subsidiaries have not since the date of its
formation been classified for U.S. federal income tax purposes as an association
taxable as a corporation, or as a  “publicly traded  partnership” within  the
 meaning of Section 7704(b) of the Code.




(v)

The Sale is a not a transaction that requires withholding under Section 1445 of
the Internal Revenue Code of 1986, as amended (the “Code”) and neither Seller
Party is a foreign person within the meaning of the Code.




(j)

Benefit Plans. No Seller Party, and neither the Sold Entity or any Sold Entity
Subsidiary has any liability under Employee Retirement Income Security Act
(“ERISA”) directly or through any Affiliate.




(k)

Labor Matters. No Seller Party, and neither the Sold Entity or any Sold Entity
Subsidiary is subject or party to any collective bargaining agreement.








6




--------------------------------------------------------------------------------



(n)

Material Contracts.




(i)




(ii)

There is no non-competition agreement or other contract or agreement that
contains covenants that restrict in any material resect the Sold Entity or any
Sold Entity Subsidiary’s ability to compete in any line of business or with any
Person in any geographical areas.




(iii)

No Person has any right to acquire any equity interest in the Sold Entity or in
any Sold Entity Subsidiary or any right to the cash flows or income of any such
Person.




(o)

Investment Company Act of 1940. No Seller Party and neither the Sold Entity nor
any Sold Entity Subsidiary is, or after giving effect to the transactions
contemplated by this Agreement will be, required to be registered as an
investment company under the Investment Company Act of 1940, as amended.




(p)

No Other Business. Each of the Sold Entity and each Sold Entity Subsidiary was
formed solely for the ownership of the Underlying Property (directly or
indirectly) and has not engaged in any other business activities.




(q)

Solvency.




(i)

Immediately after giving effect to the Sale and the transactions contemplated by
this Agreement, including the issuance of the Transaction Shares: (i) the fair
value of the assets of each Seller Party (individually), at a fair valuation,
will exceed the debts and liabilities,  direct,  subordinated,  contingent  or
 otherwise,  of  each  Seller  Party (individually), respectively; (ii) the
present fair saleable value of the property of each Seller Party (individually),
will be greater than the amount that will be required to pay the probable
liabilities and obligations of such Person; (iii) each Seller Party
(individually) will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) each Seller Party (individually) will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.




(ii)

On the Closing Date, no Seller Party will cause itself to incur debts beyond its
ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be received by it and the timing and amounts of cash to be
payable on or in respect of its indebtedness.




(r)

Due Diligence. Each Seller Party hereby acknowledge and agree that they are
acquiring the Transaction Shares after completion of their own due diligence
which they have conducted to the extent they have deemed necessary or
appropriate, however, such due diligence shall not effect any representation or
warranty of the BUYER provided in this Agreement. Each Seller Party has been
provided all information requested with respect to the investment decision being
made to acquire the Transaction Shares. Each Seller Party is acquiring the
Transaction Shares in a transaction that does not involve a public offering and
no Seller Party has any intention of distributing or selling or being part of
the distribution of any of the Transaction Shares in a manner that could cause a
violation of the Securities Act. Each Seller Party acknowledges the secured
bridge financing of the BUYER and the obligations of such Person and that the
acquisition of the Sold Interests is part of the initial assets or investments
of the BUYER.




Section 4.02

Representations and Warranties of the BUYER. Except as set forth in the
disclosure letter, dated the date hereof and delivered to the BUYER in
connection with the execution  and  delivery of this Agreement (the “Alpha
Disclosure Letter”),  each  of the BUYER represents and warrants to the Seller
Parties, jointly and severally, as follows:




(a)

Organization, Standing and Power.




(i)

Each of the BUYER is a corporation or limited partnership, respectively, duly
formed, validly existing and in good standing under the laws of the State of its
incorporation or formation, and has all of the requisite power, corporate or
other, authority and all necessary government approvals or licenses to own,
lease, operate its properties and to carry on its business as now being
conducted. Each of the BUYER is duly qualified or licensed to do business and is
in good standing in each jurisdiction in which the nature of the business it is
conducting, or the ownership, operation or leasing of its properties or the
management of properties for others makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed or in good standing would not, individually or in the aggregate,
constitute a Alpha Material Adverse Effect. Each jurisdiction in which the BUYER
is qualified or licensed to do business under





7




--------------------------------------------------------------------------------

which it conducts business in any jurisdiction is identified in Section 4.02(a)
of the Alpha Disclosure Letter. The BUYER has heretofore made available to each
Seller Party complete and correct copies of the articles of association,
certificate of limited partnership of each of the BUYER each, as amended to the
date of this Agreement (each, a “BUYER Charter”), and bylaws or limited
partnership agreement, each, as amended through the date hereof (each, a“BUYER
Bylaws”). The BUYER Charter and the BUYER Bylaws of each of the BUYER is in full
force and effect on the date of this Agreement and a true and complete copy of
each BUYER Charter and BUYER Bylaws has been previously provided to Sellers.




(b)

Capital Stock of the BUYER. The terms and conditions of the Common Stock are as
provided in the Amended Articles of Incorporation, previously provided to the
BUYER.




(c)

Authority; No Violations; Consents and Approval.




(i)

The Board of Directors of the BUYER has approved and declared advisable the
acquisition of the Subject Property, the issuance of the Transaction Shares and
the other transactions contemplated by this Agreement on behalf of the BUYER.




(ii)

Each of the BUYER has all requisite corporate or partnership power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby.




(iii)

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate, or other organizational action on the part of each of the BUYER. This
Agreement has been duly executed and delivered by each of the BUYER, and
assuming due execution and delivery by each of the Seller Parties, constitutes
legal, valid and binding obligations of each of the BUYER, enforceable against
each of the BUYER in accordance with its terms, except as such enforceability
may be limited  by  bankruptcy,   insolvency,  reorganization,   moratorium  and
 other   laws  of  general applicability relating to or affecting creditors’
rights and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).




(iv)

The execution and delivery of this Agreement by each of the does not, and the
consummation of the transactions contemplated hereby, and compliance with the
provisions hereof, will not, conflict with, or result in any violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any material
obligation under, require the consent or approval of any third party under, any
provision of:




(A)

the BUYER Charter or the BUYER Bylaws,




(B)

any loan or credit agreement or note, or any bond, mortgage, indenture, joint
venture, lease, contract or other agreement, instrument, permit, concession,
franchise or license applicable to any of the BUYER, or to which their
respective properties or assets are bound, or




(C)

any federal, state or local or foreign statute, law, regulation, permit,
license, approval, authorization, rule, ordinance or code of any Governmental
Entity, including any Law or any Order applicable to or binding upon any of the
BUYER, or any of their respective properties or assets.




(v)

No consent, approval, Order or authorization of, or registration, declaration or
filing with, notice to or permit from, any Governmental Entity or other Person,
is required by or on behalf of any of the BUYER in connection with the execution
and delivery of this Agreement by each of the BUYER or the consummation by each
of the BUYER of the transactions contemplated hereby, except for:




(A)

Such consents and approvals required to be obtained under the BUYER Charter or
BUYER Bylaws have been duly obtained and is in full force and effect without any
reservations or limitations on the Closing Date;




(B)

such filings as may be required in connection with state or local transfer
Taxes; and




(C)

any such other consent, approval, Order, authorization, registration,
declaration, filing or permit that the failure to obtain or make, individually
or in the aggregate, would not constitute a BUYER Material Adverse Effect.





8




--------------------------------------------------------------------------------




(d)

Absence of Certain Changes or Events.




(i)

As of the date of this agreement the BUYER has conducted their business only in
the ordinary course consistent with past practice and there has not been:




(A)

a BUYER Material Adverse Effect;




(B)

any amendment of any material term of any outstanding security of the BUYER
other than as provided in the BUYER Charter or BUYER Bylaws; or




(C)

any change in any method or practice of financial accounting by the BUYER




(e)

[Intentionally Omitted]




(f)

No Default. The BUYER is not in default or violation (and no event has occurred
which, with notice or the lapse of time or both, would constitute a default or
violation) of (i) any material term, condition or provision of its BUYER Charter
or the BUYER Bylaws, (ii) except for Liabilities incurred prior to January 15,
2019, any term, condition or provision of any loan or credit agreement or any
note, bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise or license to which any such the BUYER is now a party or
by which any such Person or any of their respective properties or assets is
bound, or (iii) any Law or Order applicable to or binding upon any such Person
or any of their respective properties or assets, except for defaults or
violations that have been cured in full.




(g)

Compliance with Applicable Laws.   Each  of the BUYER holds all permits,
licenses, certificates, registrations, variances, exemptions, Orders, franchises
and approvals of all Governmental Entities necessary or required by any
applicable Law or Order for the lawful conduct of  their  respective  businesses
 (the  “BUYER  Permits”),  except  where  the  failure  so  to hold,
individually or in the aggregate, does not constitute and would not reasonably
be expected to result in a Alpha Material Adverse Effect. Each of the BUYER is
in compliance with the terms of the Alpha Permits, except where the failure to
so comply, individually or in the aggregate, does not constitute and would not
reasonably be expected to result in a Alpha Material Adverse Effect. Except as
would not, individually or in the aggregate, constitute and would not reasonably
be expected to result in a Alpha Material Adverse Effect, the businesses of each
of the BUYER is not being and has not been conducted in violation of any Law or
Order. No investigation or review by any Governmental Entity with respect to any
of the BUYER is pending or, to the Knowledge of Alpha, is threatened, other than
those the outcome of which, individually or in the aggregate, would not
constitute a Alpha Material Adverse Effect.




(h)

Litigation. Except as described in reasonable detail in Section 4.02(h) of the
Alpha Disclosure Letter, there is no litigation, arbitration, claim,
investigation, suit, action or proceeding pending or, to the Knowledge of Alpha,
threatened against or affecting any of the BUYER or any of their respective
property or threatened against or affecting any of the BUYER that questions the
right and authority of any of the BUYER or OPCO to enter into this Agreement or
to acquire the Sold Interests.




(i)

Taxes. Each of the BUYER has timely filed or has had timely filed on its behalf
(taking into account extensions) all Tax Returns required to be filed by it or
on its behalf, and all such Tax Returns were, at the time filed, true, correct
and complete; (B) each such Person has paid all Taxes required to be paid by it;
and (C) there are no Liens for any material Taxes on any assets of any such
Person.




(j)

Benefit Plans.




(i)

The BUYER do not have any liability under ERISA directly or through any
Affiliate.




(k)

Labor Matters. The BUYER are not subject or party to any collective bargaining
agreement.




(l)

Environmental Matters.




(i)

The BUYER is not in violation of any applicable Law or Order relating to
pollution or  protection of public health and safety,  the environment
 (including indoor or ambient air, surface water, groundwater, land surface or
subsurface) or natural resources, including laws and regulations relating to the
release or threatened release of any Hazardous Materials or to Environmental
Laws; and








9




--------------------------------------------------------------------------------



(ii)

The BUYER has not received any written notice of, and there are no, pending
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to Hazardous Materials or any Environmental Law against or
affecting any such Person that have not been remedied or cured, and to the
Knowledge of Alpha there is no basis therefor, in each case, except as would
not, individually or in the aggregate, have a Alpha Material Adverse Effect.




(iii)

The BUYER has not entered into, agreed to or is bound by any material consent
decree or order or is a party to any material judgment, decree or judicial order
relating to compliance with Environmental Laws or the investigation, sampling,
monitoring, treatment, remediation, removal or cleanup of Hazardous Materials.




(m)

Brokers. No broker, investment banker or other Person is entitled to any
brokers’, finder’s or other similar finder’s fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of any of the BUYER.




(n)

Business of the BUYER. As of the date of this Agreement, the business of the
BUYER has been to identify and attempt to acquire real estate assets and to
raise money in connection with such business and commercial real estate lending
through the sale of its securities through an effective registration statement
on Form S-1 under the Securities Act.




(o)

Investment Company Act of 1940. Neither the BUYER is, or after giving effect to
the transactions contemplated by this Agreement will be, required to be
registered as an investment company under the Investment Company Act of 1940, as
amended.




(p)

Solvency.




(i)

Immediately after giving effect to the Sale and the transactions contemplated by
this Agreement, including the issuance of the Transaction Shares: (i) the fair
value of the assets of each of the BUYER, at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, contingent or otherwise, of each
such Person; (ii) the present fair saleable value of the property of each such
Person, will be greater than the amount that will be required to pay the
probable liabilities and obligations of such Person; (iii) each such Person will
be able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (iv)
each such Person will not have unreasonably small capital with which to conduct
the businesses in which they are engaged as such businesses are now conducted
and are proposed to be conducted following the Closing Date.




(ii)

On the Closing Date, neither the BUYER will cause itself to incur debts beyond
its ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be received by it and the timing and amounts of cash to be
payable on or in respect of its indebtedness.




(q)

Due Diligence. BUYER hereby acknowledge and agree that they are acquiring the
Subject Property after completion of their own due diligence which they have
conducted to the extent they have deemed necessary or appropriate, however, such
due diligence shall not effect any representation or warranty of the Seller
Parties provided in this Agreement.




V.

COVENANTS




Section 5.01

Covenants of Seller Parties. Each of the Seller Parties agrees that, unless the
BUYER agrees, in writing (which agreement shall not be unreasonably withheld or
conditioned), or otherwise stated in this Agreement:




(a)

Release Time.   Until the earlier of the Closing Date and the abandonment or
termination of this Agreement pursuant to Article VI or otherwise (the “Release
Time”):




(i)

no amendment will be made to the Seller Charter or the Seller Bylaws;




(ii)

no equity interest or Convertible Security shall be issued or sold by the Sold
Entity or any Sold Entity Subsidiary;




(iii)

no Lien shall be incurred or permitted with respect to the Sold Interests;








10




--------------------------------------------------------------------------------



(b)

Access to Books and Records. Until the Release Time, each Seller Party will
afford the officers, directors, employees, counsel, agents, investment bankers,
accountants, and other representatives of the BUYER or any of its subsidiaries
or lenders, upon the reasonable request of the BUYER, free and full access to
the books and records of the Subject Property.




(c)

Conduct of Affairs. Until the Release Time, each Seller Party will conduct its
affairs so that at the Closing Date no representation, covenant or agreement of
any Seller Party under this Agreement will be breached by reason of the actions
or omissions of any Seller Party.




(d)

Performance of Covenants Prior to the Closing. Each Seller Party will act in
good faith so that at the Closing Date no covenant or agreement of any Seller
Party under this Agreement will be breached, and no condition in this Agreement
to be performed on the party of Sellers will remain unfulfilled by reason of the
actions or omissions of any Seller Party.




(e)

Advise of Material Occurrences. Until the Release Time, each Seller Party will
promptly advise the BUYER of any material fact or occurrence or any pending or
threatened material occurrence of which any Seller Party obtains knowledge and
which (if existing and known at the date of the execution of this Agreement) any
Seller Party has reason to believe would have been required to be set forth or
disclosed in or pursuant to this Agreement, which (if existing and known at any
time prior to or at the Closing Date) any Seller Party has reason to believe
would make the performance by any party of a covenant contained in this
Agreement impossible or make such performance materially more difficult than in
the absence of such fact or occurrence, or which (if existing and known at the
time of the Closing Date) any Seller Party has reason to believe would cause a
condition to any party’s obligations under this Agreement not to be fully
satisfied and make any of the statements provided by any Seller Party with
respect to the Subject Property that would be required to be stated in a
Registration Statement or Exchange Act Filing (under Regulation S-K) not true
and correct in all material respects or omit any material fact which any Seller
Party has reason to believe would make the statements made therein not true and
correct in all material respects, it being understood that Seller is not and
will not be involved in the preparation of the Registration Statement or
Exchange Act Filing (which will be prepared by the BUYER and its professional
advisors) and except with respect to such information will have no
responsibility therefor. SELLER shall provide such information that the BUYER
reasonably requests for inclusion in the Registration Statement or the Exchange
Act Filing and provide a representation and warranty with respect to the
accuracy and completeness of such information.




(h)

Further Approvals.  The Seller Parties shall not make any agreement or reach any
understanding as a condition for obtaining any consent, authorization, approval,
order, license,   certificate, or permit required for the consummation of the
transactions contemplated by this  Agreement without first obtaining the
approval of the BUYER.




(i)

Transfer Tax  Statutes.    The Buyer shall timely prepare and file any
declaration or filing necessary to comply with any transfer tax statutes that
require any such filing    before the Closing Date, it being understood that
Seller is expected to take direction regarding    these matters from BUYER or
its counsel.  Buyer is paying all transfer taxes.




Section 5.02

Covenants of BUYER.  Each of BUYER agrees that, unless the Seller Parties agree,
in writing, acting reasonably, or otherwise stated in this Agreement until the
earlier of the Closing Date and the abandonment or termination of this Agreement
pursuant to Article VI

or otherwise (the “Release Time”):




(a)

Access to Books and Records.    BUYER  will  afford  the  officers,  directors,
 employees, counsel,  agents,  investment bankers, accountants,  and other
representatives of  the  Seller Parties or any of its subsidiaries or lenders,
upon the reasonable request of the Seller Parties, free and full access to the
books and records of the BUYER, will permit them to make extracts   from and
copies of such books and records, and will from time to time furnish the Seller
Parties  with such additional  financial  and  operating  data  and  other
 information  as to  the  financial  condition, results of operations,
businesses, properties, assets, liabilities, or future prospects of the Subject
 Property  as the Seller  Parties may  from time to  time reasonably  request
 in  order  to  consummate the transactions contemplated by this Agreement.




(b)

Performance of Covenants Prior to the Closing.  BUYER will act in good faith so
 that at the Closing Date no covenant or agreement of any Seller Party under
this Agreement will  be breached, and no condition in this Agreement to be
performed on the party of Sellers will remain unfulfilled by reason of the
actions or omissions of any Seller Party.





11




--------------------------------------------------------------------------------




(c)

Advise of Material Occurrences.  Until the Release Time, each of the BUYER will
endeavor, in the exercise of good faith efforts, promptly advise the Seller
Parties of any material  fact or  occurrence or  any pending or  threatened
material occurrence of  which either  BUYER  knowledge and which (if existing
and known at the date of the execution of this Agreement) either has reason to
believe would have been required to be set forth or disclosed in or pursuant to
this  Agreement,  which (if existing and known at  any time prior to or  at the
Closing Date) either BUYER has reason to believe would make the performance by
any party of a covenant contained in this Agreement impossible or make such
performance materially more difficult than in the absence of such fact or
occurrence,  or which (if existing and known at the time of the Closing Date)
either BUYER has reason to believe would cause a condition to any party’s
obligations under this Agreement not to be fully satisfied and make any of the
statements provided by BUYER with respect to the Subject Property that would be
required to be stated in a Registration Statement or Exchange Act Filing (under
Regulation S-K) not true and correct in all material respects or omit any
material fact which any Seller Party has reason to believe would make the
statements made  therein not true and correct in all material respects.




(d)

Filing of Registration Statement. The BUYER will use its commercially reasonable
efforts to file the Registration Statement and have the Registration Statement
declared effective in accordance with the Securities Act in a manner that does
not cause liability under Section 11 of the Securities Act, or in lieu of filing
the Registration Statement, file the Exchange Act Filing.




(e)

Transfer of Loan from Guaranty.  Seller entered into that certain loan agreement
with Jersey Walk Phase 1, LLC dated September 26, 2018 (the “Second Loan” and
“Second Loan Documents”). Buyer is terminating the Second Loan.




(f)

Pursuant to the Second Loan, David Kramer, Martin Zecler, Moshe Glatzer, Dov
Zabrowsky and Yaakov Glatzer signed a non-recourse guaranty of the same date
(the “Guarantors” and Guaranty”).  Buyer agrees that immediately upon the
execution of this Agreement Buyer will cause the Guaranty to be terminated and
will cause that the Guarantors be released from any obligations under the
Guaranty or the Second Loan Documents.




Section 5.03

Indemnity and Escrow.




(a)

Indemnification.




(i)

Indemnification.




(B) The  BUYER,  jointly and  severally,  agree to indemnify  and hold harmless
the Sellers for any and all Losses, actually suffered or incurred by the Sellers
(a “Seller Indemnified Party”) arising from or related to any breach or default
by the BUYER of any of the representations and warranties or covenants made by
or on behalf of any the BUYER or in any instrument, certificate or affidavit
delivered by the BUYER, under claims made by a Seller; provided that the amount
of the indemnity in this Section 5.03(a) shall not exceed the value (as ascribed
under Section 5.03(a)(iii)) of the Transaction Shares issued as consideration.
BUYER further indemnifies Seller and Guarantors from any damage, loss or costs
suffered as a result of any breach by Buyer of the First Loan or the Second
Loan.




(C) Any party entitled to indemnification under this Section 5.01(a)(i) shall
provide notice of a claim (“Indemnification Claim”) for indemnification, which
notice shall describe in reasonable detail of the claim and the estimated amount
of the Loss. Such notice of an Indemnification Claim shall be provided promptly
after knowledge of such claim, provided the failure to provide such prompt
notice shall not relieve the indemnifying party of its obligations under this
Section 5.03(a) other  than to  the  extent  that  the indemnified party is
actually prejudiced and no claim shall be made after the applicable Time Bar.
 The BUYER and the Sellers will negotiate in good faith any such Indemnification
Claim to settle such Indemnification Claims.




(D) The SELLER shall have the right to control the defense of any claim for
indemnification for any Losses arising from or related to the Subject Lien, the
First Loan or the Second Loan, including any right of any Person to any of the
Sold Interests or rights therein or distributions therefrom and may settle any
such claim without the approval of any Seller Party.








12




--------------------------------------------------------------------------------




The indemnified party shall have the right to control the defense of any claim
for indemnification for any Losses arising from or related to any other matter
with counsel selected by the indemnified party that is acceptable to the
indemnifying party, which acceptance shall not be unreasonably withheld, delayed
or conditioned. Each of the parties to this agreement and their Affiliates shall
provide reasonably assistance in the defense of any claim underlying a right for
which indemnification under this Section 5.03 is provided. Other than with
respect to claims underlying Losses arising from or related to the Subject Lien,
including any right of any Person to any of the Sold Interests or rights therein
or distributions therefrom, an indemnified Person shall not settle an underlying
claim giving rise to such indemnification under this Agreement  without  the
 prior  consent  of  the indemnifying party, which consent shall  not  be
 unreasonably  withheld,  delayed  or  conditioned, unless such settlement
provides only for monetary relief and provides for full settlement of such
claim.




(E) The rights to indemnification of a Person may not be assigned to any other
Person and no other Person is a third party beneficiary of such rights.




(F) For the purposes of this Agreement, the term “Time Bar” means the following:




(1)

With respect to claims under Section 4.01:




(I)  Within  the  applicable  statute  of  limitations, with respect to
subsections (a),(b), (c), (l), (n), (q) and (s); and




(II)  By January 30, 2022, with respect to all other subjections of Section
4.01;




(2)

With respect to claims under Section 4.02:




(I)  Within  the  applicable  statute  of  limitations,  with respect to
subsections (a),(b), (c), (d) (k), (m), (p) and (q); and




(II)  By January 30, 2022, with respect to all other subjections of Section
4.02.




(ii




(iii)

Payment of Claims.




(A) All obligations of a Seller Party under this Section 5.03 may be paid, at
the election of the BUYER or the applicable Seller Party, by the payment of
Transaction Shares to the BUYER, which  shares shall  be held  in  the treasury
of the BUYER or  cancelled at the option of  the  BUYER.  If  Transaction
 Shares  are  used  to  pay  the indemnification obligations under this Section
5.03, then  the  deemed  value  of  the:  Common Stock is $15.00 (Fifteen
Dollars USD) per share.




(iv)

Notwithstanding the provisions of Section 5.03(a):




(A)   the  aggregate amount payable  to that may be paid  to all of the BUYER
Indemnification Parties shall not exceed the amount of the Purchase Price;




(B)   the aggregate amount payable to that may be paid to all of the Seller
Indemnification Parties shall not exceed the amount of the Purchase Price; and




(C)  no claim for indemnification under this Section 5.03(a), other than  with
respect to  a  claim  under  Section  5.03(a)(ii),  may  be  made  by  the
 BUYER  Indemnification Parties unless and until the aggregate amount of Losses
is at least $25,000, and the indemnifying parties shall be liable for the
obligations to indemnify the BUYER Indemnified Parties (or the Seller
Indemnified Parties, as the case may be) for all Losses of such indemnified
parties, if the aggregate amount of Losses is at least $25,000.








13




--------------------------------------------------------------------------------




(v)

Any Person that takes or acquires any of the Transaction Shares shall, as a
 condition to any such transfer and assignment, have an obligation under this
Section 5.03 for the indemnification of the BUYER Indemnified Parties to the
fullest extent of the transferor of such  Transaction  Shares,  solely to the
limit of  transferring such  shares  in accordance with Section  5.03(a)(iii) or
 the proceeds of such shares; provided such liability under this Section
5.03(a)(v)  shall expire on the First Release Date.




Section 5.04

INTENTIONALLY OMITTED




Section 5.05

INTENTIONALLY OMITTED




VI. CONDITIONS; ABANDONMENT AND TERMINATION




Section 6.01

Rights of the BUYER. The BUYER shall have the right to abandon the transactions
contemplated by this Agreement or terminate this Agreement at any time or for
any reason or no reason at the discretion of the BUYER, in its sole and absolute
discretion, if any of the following conditions shall not be true or shall not
have occurred, as the case may be, as of the specified date or dates:




(f)   Information for the Registration Statement.  The BUYER shall be satisfied
that the 793 information provided by any of the Sellers for inclusion in the
Registration Statement satisfies the 794 requirements of Section 10 of the
Securities Act.




(g)   Representations and Warranties.   The representations and warranties of
the Seller  Parties shall be true and correct in all material respects.




Section 6.02

Rights of the Seller Parties.  Each Seller Party shall  have the right to
  abandon the transactions contemplated by this Agreement or terminate this
Agreement at any time  or for any reason or no reason at the discretion of
Seller, in its sole and absolute discretion, if the Closing has not occurred on
or prior to January 30th, 2019 or such other date as agreed by Seller and the
BUYER. prior to the Closing Date if any of the following conditions shall not be
true or  shall not have occurred:




(a)   Approval  of  BUYER.    All  actions,  proceedings,  instruments,  and
 documents required by the BUYER to carry out this Agreement or incidental
thereto and all other related legal matters shall be subject to the reasonable
approval of counsel to the Seller Parties, and the BUYER shall have furnished
such counsel such documents as such counsel may have reasonably requested for
the purpose of enabling them to pass upon such matters.




(b)   Legal  Proceedings.   At  the Closing Date,  there shall  not  be pending
any legal   proceeding relating to, or  seeking to prohibit or  otherwise
challenge the consummation of, the  transactions contemplated by this Agreement,
or to obtain substantial damages with respect thereto.




(c)   Laws.   As of the Closing Date, there shall not have been any action
taken, or any  law, rule, regulation, order, judgment, or decree proposed,
promulgated, enacted, entered, enforced, or deemed applicable to the
transactions contemplated  by this  Agreement by any federal, state,  local, or
other governmental authority or  by any court or other tribunal, including the
entry of a  preliminary or permanent injunction, which, in the reasonable
judgment of the Seller Parties, (i)  makes this Agreement, or any of the
transactions contemplated by this Agreement illegal, (ii) results in a delay in
 the ability  of  Seller Parties to consummate the transactions contemplated  by
 this  Agreement, or (iii) otherwise  prohibits,  restricts,  or  delays
 consummation  of  the transactions contemplated by this Agreement  or
 materially impairs  the  contemplated benefits  to the Seller  Parties of this
Agreement, or any of the transactions contemplated by this Agreement.




(d)  Third Party Approvals. All required written approvals to this Agreement and
to the execution, delivery, and performance of this Agreement by the BUYER have
been obtained.




(e)    Representations  and  Warranties.     The  representations  and
 warranties  of  the  BUYER shall be true and correct in all material respects.




Section 6.03

Effect  of  Abandonment.  If  the  transactions  contemplated   by   this
Agreement are abandoned or  this Agreement is terminated as provided for  in
Article VI, this    Agreement shall forthwith become wholly void and of no
further force or effect without liability on the part of either party to this
Agreement or on  the part of any officer, director,  controlling   person (if
any), employee, counsel, agent, or stockholder or partner thereof.





14




--------------------------------------------------------------------------------




VII. MISCELLANEOUS




Section 7.01 Further Actions. At any time and from time to time, each party
agrees to take such actions and to execute and deliver such documents as may be
reasonably necessary to effectuate the purposes of this Agreement.  Whenever the
consent, approval or acceptance of any party to this Agreement is required or
permissible hereunder, unless expressly provided to the contrary, such consent,
approval or acceptance shall not be unreasonable withheld, conditioned or
delayed.




Section 7.02 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) The first Business Day after
the mailing of such notice through Federal Express or UPS next day delivery, (c)
the second (2nd) business day following the date of delivery to a United States
internationally recognized overnight courier service, or (d) upon actual receipt
or refusal by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth on the signature pages
attached hereto. For the purposes herein, “business day” means a day on which
the Federal Reserve Bank of New York is open for regular business.




Section 7.03 Availability of Equitable Remedies. Since a breach of the
provisions of this Agreement could not adequately be compensated by money
damages, any party shall be entitled, either before or after the Closing Date,
in addition to any other right or remedy available to it, to seek an injunction
restraining such breach or threatened breach and to seek specific performance of
any such provision of this Agreement, and, in either case, no bond or other
security shall be   required in connection therewith.




Section 7.04 Modification. This Agreement sets forth the entire understanding of
the parties with respect to the subject matter hereof and supersedes all
existing agreements among   them concerning such subject matter.  This Agreement
shall only be modified by the written    agreement of all parties.




Section 7.05 Waiver. Any waiver by any party of a breach of any term of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that term or of any breach of any other term of this Agreement. The
failure of a party to insist upon strict adherence to any  term of this
Agreement on one or more occasions will not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this   Agreement.   Any waiver must be in writing and be
authorized by a resolution of the Board of    Directors or by an officer of, or
other authorized person with respect to, the waiving party.




Section 7.06 Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns.




Section 7.07 No Third-Party Beneficiaries. Except as otherwise expressly
provided in this Agreement, this Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.




Section 7.08 Headings. The headings in this Agreement are solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.




Section 7.09 Governing Law.




(a)   New Jersey Law.   All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
Jersey.   Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be, except to the extent otherwise   required by applicable law,
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute  hereunder  or in connection  herewith or
with  any transaction  contemplated  hereby  or  discussed herein (including
with respect to the enforcement of any provision of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it  is not  personally subject  to the jurisdiction of  any such
court,  that  such suit,  action  or  proceeding is improper or is an
inconvenient venue for such proceeding.








15




--------------------------------------------------------------------------------




(b)




(c)   Attorney’s Fees.    If  one  or  more  parties  shall  commence  an
 action,  suit  or  proceeding to enforce any provision of this Agreement, the
prevailing party or parties in such action, suit or proceeding shall be
reimbursed by the other party or parties to such action, suit or proceeding for
the reasonable attorneys’ fees and other costs and expenses incurred by the
prevailing party or parties with the investigation, preparation and prosecution
of such action, suit or proceeding.




(d)    Limitation on Remedies.   Notwithstanding any provision contained herein
to the  contrary, in no event shall any party to this Agreement be entitled to
bring an action or claim against any other party to this Agreement for punitive,
special, consequential, benefit of the bargain or lost profits damages it being
expressly acknowledged and agreed to by the parties hereto that any Loss or
other costs, claims, damages, expenses, losses or liabilities for which a party
is entitled to pursue under this Agreement, including, without limitation, based
upon a right of indemnification, shall be limited to reasonable and actual
compensatory damages and related costs and expenses.




Section 7.10

WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.




Section 7.11 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it  being understood that the
parties need not sign the same counterpart. In the event that any signature is
 delivered  by facsimile  transmission  or  by e-mail  delivery of a “.pdf”
format data file,  such signature shall create a valid and binding obligation of
the party executing (or on whose behalf   such signature is executed) with the
same force and effect as if such facsimile or “.pdf” signature page were an
original thereof.




Section 7.12  Severability.   If  any  term,  provision,  covenant  or
 restriction  of  this Agreement is held by a court of competent jurisdiction to
be invalid, illegal, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their commercially reasonable efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant  or restriction. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any  of such that may be hereafter declared invalid, illegal,
void or unenforceable.




Section 7.13 Certain Defined Terms.




(a)   “Affiliate” shall have the meaning ascribed to such term under the
regulations promulgated under the Securities Act.




(b)   “Material Adverse Effect” means any circumstance, change in, or effect on
the Business, the specified Person (on a consolidated or combined basis to the
extent applicable) and any of the following events or transactions shall be
deemed to be material:




(i)

Constitutes a payment of cash or loss in value that is $25,000 or more;




(ii)

Would adversely affect the ability of the specified Person to operate or conduct
its business in the manner in which it is currently operated or conducted by
such Person or has been operated since January 1, 2018;




(iii)

With respect to any Seller:




(A)

Creates or permits a Lien on the Sold Interests (other than the Subject Liens);




(B)




(i)

“Material Contracts” means any agreement regarding the Underlying Property that:





16




--------------------------------------------------------------------------------




(ii)

provides for consideration in the aggregate or during any calendar year of
$50,000 or more;




(v)




; or




1.  Alpha shall have Five business days from the closing date of this agreement
to facilitate the mechanics of the internal parts of this acquisition such as
sending stock certs, etc. and in the event that Buyer does not meet this
condition then this agreement is deemed null and void.








17




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by duly authorized
individuals on behalf of each of the parties hereto as of the date first above
written.




SELLERS







CMT Developers, LLC

By:

CMT Developers, LLC







By:

Name:




























[Signatures Continued on the Next Page]



































18




--------------------------------------------------------------------------------




ALPHA Investment Incorporated

a ________________ corporation







By:

Name:

Title:



































19




--------------------------------------------------------------------------------

Annex A




Defined Term

Section

 

 

“Agreement”

Preamble

 

 

 

 

“Breaking Ground”

Section 1.02(e)

“business day”

Section 7.02

“Closing Date”

Section 3.01

“Closing”

Section 3.01

“Code”

Section 4.01(i)

“Common Stock”

Recitals

“Convertible Security”

Section 4.01(b)

“Earn Out Agreement”

Section 1.02(e)

“Environmental Laws”

Section 4.01(l)

“ERISA”

Section 4.01(j)

“Escrow Account”

Section 5.03(a)

“Escrow Agreement”

Section 5.03(a)

“Escrowed Shares”

Section 5.04

“Exchange Act Filing”

Recitals

“Exchange Act”

Recitals

“Expected Mortgage Amount”

Recitals

“First Release Date”

Error! Reference source not found.

“First Revenues”

Section 1.02(e)

“GAAP”

Error! Reference source not found.

“Alpha Bylaws”

Section 4.02(a)

“Alpha Charter”

Section 4.02(a)

“Alpha Disclosure Letter”

Section 4.02

“Alpha Holdings”

Recitals

“Alpha Permits”

Section 4.02(g)

“Alpha Realty Investments”

Recitals

“Governmental Entity”

Section 4.01(b)

“Hazardous Materials”

Section 4.01(l)

“Indemnification Claim”

Section 5.03(a)(i)(C)

“Law”

Section 4.01(b)

“Liability”

Section 4.01(f)

“Liens”

Section 1.01(b)

“Liens”

Section 1.01(b)

“Loss”

Error! Reference source not found.

“Maximum Seller Mortgage Amount”

Recitals

 

 

“Order”

Section 4.01(b)





20




--------------------------------------------------------------------------------






Defined Term

Section

“Override Escrow Provisions”

Error! Reference source not found.

“Partnership Agreement”

Error! Reference source not found.

“Person”

Recitals

“Prior Registration Statement”

Section 4.02(n)

“Purchase Price”

Section 1.02(a)

“Registration Statement”

Recitals

“BUYER Indemnified Party”

Section 5.03(a)

“BUYER”

Preamble

“Release Date”

Error! Reference source not found.

“Release Time”

Section 5.01(a)

“Sale”

Section 1.01(a)

“SEC”

Recitals

“Second Release Date”

Error! Reference source not found.

“Securities Act”

Recitals

“Seller Bylaws”

Section 4.01(a)

“Seller Charter”

Section 4.01(a)

“Seller Disclosure Letter”

Section 4.01

“Seller Parties”

Recitals

“Seller Permits”

Section 4.01(h)

“Seller”

Preamble

 

 

 

 

“Sold Entity Subsidiary”

Recitals

“Sold Entity”

Recitals

“Sold Interests”

Section 1.01(a)

“Subject Liens”

Section 1.01(b)

“Subject Property Debt”

Recitals

“Subject Property”

Recitals

“Tax Returns”

Section 4.01(i)

“Taxes”

Section 4.01(i)

“Transaction Shares”

Recitals

“Underlying Property”

Recitals





21




--------------------------------------------------------------------------------




Schedule 1.01(b)

Description of the Subject Liens



































22




--------------------------------------------------------------------------------




Schedule 1.02




To be provided by the Sellers in form and substance reasonably acceptable to the
BUYER. The Transaction Shares will not be issued until the Sellers so provide
the schedule and the payment direction letter referred to in Section 1.02(a).



































23




--------------------------------------------------------------------------------




Schedule 1.05


































24




--------------------------------------------------------------------------------

Schedule 2.02

Other Permitted Liens

None



































25




--------------------------------------------------------------------------------

Disclosure Schedules of the Seller




Section 4.01(a)

Jurisdictions of Seller Parties




California




New York




Section 4.01(c)(v)(A)

Seller consents and approvals that are required




None.




Section 4.01(g)

Other Liabilities




None




Section 4.01(j)

Litigation




None




Section 4.01(k)

Taxes




None




Section 4.01(n)

Environmental Matters




None




Section 4.01(p)(i) 52




None




Alpha Disclosure Schedule




Section 4.02(a)

Jurisdictions of the BUYER

Delaware




Section 4.02(i)

Litigation







26




--------------------------------------------------------------------------------




Exhibit I



































27




--------------------------------------------------------------------------------




Exhibit II




Form of Escrow Agreement

[Attached hereto]






































28


